                                                                         S. DISTRICT COUR".
                IN THE UNITED STATES DISTRICT COURT FOj
                                                                       Southern District of GA
                     THE SOUTHERN DISTRICT OF GEORGIA                 '
                                                                           Filed In Office
                               SAVANNAH DIVISION
                                                                                    I       M
                                                                                            20 \<?
JAMES WILLIS BROWN, JR.,
                                                                            Deputy Clerk
     Plaintiff,

V.                                                  CASE NO. CV419-246


STATE OF GEORGIA,

      Defendant.




                                      ORDER


     Before    the   Court      is    the    Magistrate      Judge's        Report        and

Recommendation (Doc. 3), to which objections have been filed (Doc.

4). After careful consideration and review of the record, the report

and recommendation (Doc. 3) is ADOPTED as the Court's opinion in

this case. Plaintiff has failed to offer any meritorious objection

to the report and recommendation. Accordingly, Plaintiff's Petition

for Writ of Habeas Corpus (Doc. 2) is DISMISSED and his Motion for

Leave to Proceed In Forma Pauperis (Doc. 1) is DENIED AS HOOT. In

addition.     Plaintiff    is        not    entitled   to        a    Certificate          of

Appealability,     rendering     moot      any   request    to       proceed   in       forma

pauperis on appeal.       The Clerk is DIRECTED to close this case.

     SO ORDERED this                 day of October 2019.




                                       WILLIAM T. MOORE, Jf}r
                                       UNITED STATES DISTRICT COURT
                                       SOUTHERN    DISTRICT OF GEORGIA
